Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of chlorine dioxide species in the reply filed on April 30, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The instant claim 1 is indefinite for the following reasons:
For the limitation “detecting a sound in the reactor”, it is unclear how the “sound” is generated and the sound signal is used to detect what property of the reactor, 
The term "adjacent" in claim 1 is a relative term which renders the claim indefinite.  The term "adjacent" is not defined by the claim, the specification does It is unclear if “adjacent” requires the sound sensor to touch the reactor or close (within 1 in., 1 ft., 1m. or some other distance?) to the reactor.
It is unclear what is considered as “a reaction event”.
It is unclear what is “a stored sound signal” or “stored sound threshold”, this stored sound signal or stored sound threshold should be used in all processes, in this case for all processes of producing chlorine dioxide, that uses different reactants, different concentrations, different flow rates, different reaction temperatures, different apparatuses?
For the “adjusting” limitation, it is unclear how the first flow rate should be adjusted, for example, if the measured sound signal is lower (or less) as compared to the stored sound signal or stored sound threshold, should the first flow rate be increased or decreased?
For the “adjusting” limitation, since “a solution” comprises a first solution, a second solution, and a third solution that are fed separately into the reactor, it is unclear how the “first flow rate” is adjusted, by adjusting just the flow rate of just one or two or all of the first, second and third solutions.
For the “comparing” step, it is unclear if the sound signal is required to be compared to “the stored sound signal comprises a sound profile of a discontinuing reaction” when the “reaction event” is not a “discontinuing reaction”; in other words, since “the stored sound signal comprises a sound profile of a discontinuing reaction”, the “reaction event” must be a “reaction discontinuation”?

In the instant claim 2, it is unclear what reaction can be considered as “a discontinuing reaction”.
In the instant claim 8, it is unclear what event can be considered as “a decomposition event”, “reaction discontinuation”, or “reaction initiation”.   
In claim 12, since the reactor has multiple sides, it is unclear which side is considered as “opposite to the reactor”.
In claim 20, the contact zone might have a larger inner diameter as compared to other zone in the reactor; however, it is unclear how the contact zone in the reactor could have an inner diameter at least two times larger than the inner diameter of the reactor.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grund et al (2014/0302176) in view of Krywyj et al (2019/0390990) and Martin (2015/00654403), optionally further in view of Lee (5.855,861).
Grund ‘176 discloses a method of preparing chlorine dioxide (ClO2) from hydrochloric acid (HCl) and sodium chlorite (NaClO2) in the presence of water, the method comprising contacting a first aqueous solution of hydrochloric acid with a second aqueous solution comprising sodium chlorite.
As shown in Figure 2, the reactor 5 is surrounded by water 7 and positioned within a pipe line 13 through which water 7 flows (note paragraph [0097]).  The water 7 is considered as the motive water.
Grund ‘176 discloses that the reaction space used can be any reactor capable of inducing the reaction between the feed chemicals.  A tubular reactor is particularly preferable, since it permits a continuous reaction in a steady state (note paragraph [0058]).  Grund ‘176 further discloses that the tube of the tubular reactor is designed to be sufficiently lone to ensure the envisaged residence time in the reactor in order that the best possible conversion may be achieved for the constituents given the reaction solution flow rate, the reaction solution reaction concentration and the reaction solution temperature.  A (temperature-controlled) tubular reactor containing one or more tubular coils is a particularly preferable reactor for forming a suitable on-site generator of aqueous chlorine dioxide (note paragraph [0059]).  It would have been obvious to one skilled in the art to select a coil plane angle for the tubular coils in Grund ‘176 so that such coils would be sufficiently long to provide the desired residence time.
For the locations for the feeding of the reactants, it would have been obvious to one skilled in the art to select optimum locations in order to promote mixing.
Grund ‘176 does not specifically disclose that the reactants are mixed in a mixing device and the resulting reaction mixture is fed into the reactor; however, Grund ‘176 discloses that the reactor contains state of the art appliances to ensure rapid and complete mixing of the introduced components in the reaction space (note paragraph [0090]).  Thus, the “appliances” in Grund ‘176 are considered as a mixer.
Optionally, Lee ‘861 can be applied as stated below.
Lee ‘861 discloses a process for making aqueous chlorine dioxide (note title).  A tubular reactor is preferably employed, especially coils (note paragraph bridging columns 15-16).  As shown in Figure 23, the reactants are fed to a mixer 300 before going into the reactor 400.  The mixer can be mechanism that adequately mixes the reactants, including the conventional tees or other joints that combine two streams into one, baffled piping or the use of a stirred vessel.  A particular preferred mechanism for mixing includes a tee (note column 16, lines 53-62).   When a tee is used, the feed line of the first reactant and the feed line of the second reactant would be opposite from each other.

The difference is Grund ‘176 does not disclose the steps of detecting a sound signal in the reactor, comparing the sound signal to a stored sound signal and adjusting the flow rate of a reactant.
Martin ‘403 discloses a process for producing chlorine dioxide comprising the use of a PLC to control the feed rate of the chlorine dioxide generation system chemical pumps (i.e. the feed rates of the reactants) in order to produce the desired chlorine dioxide concentration (note claim 1).  Thus, Martin ‘403 fairly teaches the need to monitor and to control the flow rate of the reactants, i.e. increasing or decreasing the flow rates of the reactants in order to meet the desired chlorine dioxide concentration (threshold).

Krywyj ‘990 discloses pipe sensors (note title).  Krywyj ‘990 discloses that various characteristic features of an acoustic signal (which is considered as the claimed “sound signal”) are useful for determining a fluid flow or pipe condition.  Examples of such features include an oscillating acoustic signal’s wave envelopes and frequency spectrum (note paragraph [0222]).
The acoustic sensors can be located adjacent to the pipe to facilitate detection of various condition of the pipe (note paragraph [0179]).  Since surrounding sounds may interfere with the acoustic sensors, it would have been obvious to one skilled in the art to select an appropriate location to measure the surrounding sound signal to compare with the actual reading from the acoustic sensors.
Krywyj ‘990 further discloses a method that includes determining a change in one or more of the acoustic signals as compared to a first threshold, and analyzing the change in the one or more acoustic signals as compared to the first threshold (note paragraph [0012]).  Thus, when the acoustic signals are used to determine a fluid flow and when such fluid flow is exceeding the threshold, it would have been obvious to one skilled in the art to adjust the fluid flow so that it would not exceed the threshold.  The method may further including adjusting operation of the water system based on the risk data (note paragraph [0046]).
	It would have been obvious to one of ordinary skill in the art to monitor and adjust the flow rates of the reactants in the process of Grund ‘176 in order to produce the desired concentration of chlorine dioxide, as suggested by Martin ‘403, by using acoustic signals as suggested by Krywyj ‘990 because acoustics sensors are non-invasive measures.

Applicant's arguments filed August 30, 2021 have been fully considered but they are not persuasive.
It is requested that Applicants refer to the instant specification by paragraph numbers, not to the P.G. Publication.

Applicants argue that “detecting a sound” is clear when read in light of the specification, citing paragraphs [0032], [0033], [0037] and [0041].
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ 1057 (Fed. Cir. 1993).  As explained in the above rejection, “a sound in the reactor” in Applicants’ claim 1 can be the sound of the flow of the solution, the sound of the mixing, the sound of the reaction (if the reaction would produce a sound) or the “combined” sound of all the above.  In paragraphs [0032]-[0042] of Applicants’ specification, the only reasonable disclosure of “a sound” is the “loud audible sound followed by lower continuous sounds if a chain decomposition reaction happens in the reactor” (note paragraph [0042]).  Fig. 4A shows a sound profile of chlorine dioxide reaction that is undergoing a decomposition event (note paragraph [0090]); however, Applicants’ claims do not require that the “reaction event” is a decomposition event.  Fig. 4B shows the upper and lower envelopes for a discontinuing chlorine dioxide reaction in a coiled reactor (note paragraph [0094]; however, Applicants’ claims do not require that the “reaction event” is a discontinuing chlorine dioxide reaction and the reactor is a coiled reactor.  
Applicants argue that for the term “adjacent”, Figs. 1 and 3 show schematically the placement of sensors and other elements of the claims.
The placement of the sensors as shown in Fig. 1 and 3 is strictly “schematic”, not to scale; therefore, it cannot be used to provide a standard for ascertaining the requisite degree for the term “adjacent”.
Applicants argue that the term “stored sound signal” is clear in view of paragraph [0033] of the specification.
Granted that stored sound signal is a signal that is stored in a controller or computer for comparing to real time sound signals as argued by Applicants; however, it is unclear what is such stored sound signal, for example, how such “stored sound signal” is generated, based on what process conditions, etc.
Applicants argue that the term “adjusting” generally means to change, so one of ordinary skill in the art would understand that the terms “adjusting a flow rate” means to change the flow rate.
Granted that it is true, however, Applicants’ claims require “adjusting the first flow rate to a second flow rate of the solution in response to the reaction event”, it is unclear how the first flow rate should be adjusted, i.e. the first flow rate should be decreased or increased, in order to “response to the reaction event”.

For the 103 rejection:
Applicants argue that the combination of references fail to teach the feature of detecting a reaction event.  Even further, the references fail to teach comparing detected sound with a stored sound signal comprising a sound profile of a discontinuing reaction.
As stated in the above rejection, Martin ‘403 fairly suggests the step of controlling the feed rate of the reactants in order to produce the desired chlorine dioxide concentration, and when the production of the chlorine dioxide would be too high, the feed rate of the reactants would need to be reduced, and this event is considered as the “discontinuing reaction”.  Krywyj ‘990 is applied to teach the step of comparing the acoustic signals to a first threshold (which is considered as the “stored sound signal”) to adjust the flow rate.
Applicants argue that Krywyj discusses detecting the sound from corroding pipe and there is no mention about detecting sound of a reaction event let alone a discontinuing reaction event.
As stated above, Martin ‘403 is applied to teach the desire to adjust the flow rate and Krywyj ‘990 is applied to teach how the flow rate could be adjusted using acoustic signals.
Applicants argue that none of the references teaches or suggests how one of ordinary skill in the art could arrive at the claimed invention.  Even if Krywyj teaches detecting sound of a pipe, Krywyj fails to suggest that sound from a chemical reaction can be detected let alone that sounds are produced from chemical reactions.
Applicants’ claims do no required that “a sound” is produced from a chemical reaction.
Applicants argue that none of the cited references teach that the production of chlorine dioxide produces a signature sound profile when the reaction is initiated and when it is discontinued.
Again, Applicants’ claims do not require that the claimed “sound” is from the “reaction” that produces chlorine dioxide.  If the sound is from the reaction itself, when the reaction is discontinued, i.e. stopped, the sound would also be discontinued, i.e. there would be no sound to detect.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        January 9, 2022